Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 26, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158223
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 158223
                                                                    COA: 343652
                                                                    Barry CC: 2017-000914-FH
  RONALD PAUL DOWNS,
             Defendant-Appellant.
  _____________________________________/

         By order of April 2, 2019, the application for leave to appeal the June 19, 2018 order
  of the Court of Appeals was held in abeyance pending the decision in People v Dixon-Bey
  (Docket No. 156746). On order of the Court, leave to appeal having been denied in Dixon-
  Bey on July 29, 2019, 504 Mich ___ (2019), the application is again considered, and it is
  DENIED, because we are not persuaded that the question presented should be reviewed by
  this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 26, 2019
           b1118
                                                                               Clerk